Exhibit UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In re Washington Mutual, Inc., et al. Case No. 08-12229 (MFW) Reporting Period: 01-01-10 to 01-31-10 MONTHLY OPERATING REPORT REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Schedule of Cash Receipts and Disbursements MOR-1 Yes Bank Reconciliation (or copies of Debtors’ bank reconciliations) MOR-1a Refer to attached stmt Schedule of Professional Fees Paid MOR-1b Yes Copies of bank statements MOR-1c Refer to attached stmt Cash disbursements journals n/a Refer to MOR 1 for summary of all disbursements. Statement of Operations MOR-2 Yes See attached notes Balance Sheet MOR-3 Yes See attached notes Status of Post petition Taxes MOR-4 Yes Copies of IRS Form 6123 or payment receipt n/a Payroll services outsourced including remission of taxes Copies of tax returns filed during reporting period n/a See listing of filings Summary of Unpaid Post petition Debts MOR-4 n/a Detail on face of balance sheet. Listing of aged accounts payable MOR-4 Yes Accounts Receivable Reconciliation and Aging MOR-5 n/a No trade receivables Debtor Questionnaire MOR-5 Yes I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached are true and correct to the best of my knowledge and belief. /s/ John Maciel March 1, 2010 Signature of Authorized Individual* Date John Maciel Chief Financial Officer Printed Name of Authorized Individual Title of Authorized Individual *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. In re Washington Mutual, Inc., et al Case No. 08-12229 (MFW) DISCLAIMER Washington Mutual, Inc. (“WMI”) and WMI Investment Corp. (together, the “Debtors”) caution investors and potential investors in WMI not to place undue reliance upon the information contained in this Monthly Operating Report, which was not prepared for the purpose of providing the basis for an investment decision relating to any of the securities of WMI. The Monthly Operating Report is limited in scope, covers a limited time period, and has been prepared solely for the purpose of complying with the monthly operating guidelines as described in the Chapter 11 Trustee Handbook, United States Department of Justice, May 2004 in accordance with 28 U.S.C §586(a)(3). The Monthly Operating Report was not audited or reviewed by independent accountants; does not purport to present the financial statements of WMI in accordance with generally accepted accounting principles; does not purport to present the market value of WMI’s assets and liabilities or the recoverability of WMI’s assets; is in a format prescribed by applicable bankruptcy laws; and is subject to future adjustment and reconciliation. There can be no assurance that, from the perspective of an investor or potential investor in WMI’s securities, the Monthly Operating Report is complete. Results set forth in the Monthly Operating Report should not be viewed as indicative of future results. This disclaimer applies to all information contained herein. On September 26, 2008 (the “Petition Date”), the Debtors each commenced voluntary cases under chapter 11 of title 11 of the United States Code with the United States Bankruptcy Court for the District of Delaware. Prior to the Petition Date, on September 25, 2008, the Director of the Office of Thrift Supervision, appointed the Federal Deposit Insurance Corporation (the “FDIC”) as receiver for Washington Mutual Bank (“WMB”) and advised that the receiver was immediately taking possession of WMB. Immediately after its appointment as receiver, the FDIC sold substantially all the assets of WMB, including the stock of Washington
